Morse, J.,
(dissenting). I am very loth to dissent from the conclusion of my brethren upon a question of fact, but I cannot do otherwise in this case and satisfy my sense of right and duty. One thing is clearly established: The marriage of complainant, who was then about 30 years of age, with Samuel R. Rockwell, the father of the defendants, was brought about by correspondence from her friends in Michigan, representing, among the other good qualities of the said Samuel R. Rockwell, that he was the owner of 200 acres of land, the farm now in controversy. Rockwell knew of these letters, and subsequently visited the complainant at her home in New Tork, and thei’e confirmed by word of mouth this representation. Although a mercenary marriage is not to be encouraged by the courts, the fact remains that when a woman marries a widower with grown-up children, and he much older than herself, it is very much in human nature that she should look with some interest upon the pecuniary aspects of the match, and be governed somewhat by the ever-absorbing question of dollars and cents. It is to be expected, under such circumstances, that the idea .of acquiring a comfortable home, and having a competent maintenance in her old *505age, should enter more largely into the reasons for such a marriage than it would in the mind of a young girl who is sought by one more nearly of her own age, and just starting out in the strife for home and wealth. Upon the theory of the defendants, it must be that this elderly man, their father, was wooing the complainant under false pretenses, having already, as they claim, made, executed, and delivered to them this same 200 acres of land.
If I had never inspected the original deed in this case, it may be that I might have doubted the complainant's case; but, as it is, I have no doubt that Eockwell deliberately forged this acknowledgment of this deed, and the names of the witnesses to it, for the purpose of defrauding complainant, and that he did this after his marriage with her, and some years after, when they had begun to quarrel. It is a singular coincidence, to say the least, that the man Anson Dibble, whose name appears as the justice of the peace who took the acknowledgment, and also as a witness, should have been dead and out of the way, as was also the other witness, Ward, at the time the conveyance first became known to the wife, or any one else, save the sons of Eockwell, if they testify truly. Dibble died in August, 1855, and Ward, May 9, 1857. Eockwell married complainant April 22, 1857. The deed, as it now appears, bears date February 18, 1856. It is admitted that, to be genuine, this deed must have been made in 1855, as Dibble was dead in 1856. Eockwell's first wife was living in February, 1855, and if the deed was made then, as claimed, at the solicitation of this wife, the query naturally arises, why she did not join in the deed? But the date 1856, which occurs in three places, has certainly been written over an erasure, and it is also plain that at some time the figure “7” has been in all three of the *506places, and erased, and the figure ££ 6 ” put in 'its place* This is plainly to be seen by the naked eye, and is admitted by the defendants. But they say, “ for aught we know, the figure ‘ 5 ’ was first there, and erased, then ‘ 7 ’ written over it, and then £ 7 ’ erased, and £ 6 ’ put in its place.” But the closest examination under the strongest glass fails to show any sign whatever of a figure 5 ever having been in either of the three places, and from the manner in which such figure must be made the erasure ought to show, if it had ever been there. But the figure ££ 7 ” has had the lateral mark at the top-erased, and at the bottom of the straight line thus left ££^” has been made by adding a half circle to the straight line. If a figure ££5” had ever been there, there would be an erasure certainly at the top to the right of the straight line, and probably at the bottom also. But there are no erasures at the bottom nor at the top to the right of the perpendicular mark.
The theory of the complainant is that Rockwell first made this deed after Ward and Dibble were both dead, and dated it back to a time between the death of his first wife and his remarriage, and about two months before-his marriage. Finding out afterwards that Dibble was dead in 1857, he dated it back again, but still did not get it far enough to come within the life-time of the justice. There is evidence in plenty to support this theory. The complainant first saw this deed in Rockwell’s desk some time in the year 1873 or 1874, at which time she swears all the dates were 1857. She made a copy of it at the time, showing these dates. She also exhibited the deed to others, who corroborated her as to the dates being 1857. The deed was not recorded until April 14, 1874. When recorded the two first dates were 1856, but the last date, being probably overlooked in the first *507alteration, was 1857, as shown by the records in the register’s office. Since such record this last date has been altered from 1857 to 1856.
Examining closely the body of the deed, which is admitted to be in the handwriting of Samuel R. Rockwell, and also the purported signatures of Dibble and Ward, it will be found that every letter, capital ,or other, in the name of D. P. Ward or Anson Dibble, finds its counterpart in the body of the deed. They are all Rockwell’s letters, without doubt. The capital W’s in the body of the deed are of the same make as the capital W in Ward. The capital D’s in the body of the deed are the same as the capital D’s in Dibble and D. P. Ward, though attempted to be disguised somewhat. So it is with every individual letter in both signatures, and which I have taken pains to compare. Some of them are not disguised at all, though both signatures are written evidently laboriously to disguise or counterfeit.
. We have also in evidence the genuine signature of Anson Dibble to a deed which he himself drafted from beginning to end. In it are eight capital D’s, and not one of them is the D found in his purported signature to the Rockwell deed. Nor is his signature appended to the genuine deed the same, by any means, as that affixed to the deed in question here.
Another singular coincidence is found in this deed. The last part of Dibble’s name, the “ble,” has been tampered with or altered, and identically the same in both his signatures as justice and witness. It looks as if the word was at first misspelled, and then corrected. The theory of the defendants is that Mrs. Rockwell has made these alterations at different times to carry out her theory. This suggestion to me is preposterous. I care not if the son of Dibble and others testify that they think it is his genuine signature. The ear-marks of the *508transactions are such, and the deed itself bears on its face such evidences, that I am constrained to believe that .it is better and safer to trust these external evidences of words and figures than the remembrance and opinion of witnesses as to the handwriting of these persons, so long ago that even the son of Dibble has forgotten the year in which his father died. Besides, if the complainant, and other witnesses sustaining her, have not deliberately perjured themselves, and she added forgery to perjury, there is plenty of testimony to support her theory. From all there is in the case, the written documents, and the character of herself and Rockwell, as shown by their conduct through all the years of their married life, and her detaeanor since her widowhood, I must fain believe that Rockwell is the one guilty of all this iniquity that appears in relation to this deed, rather than this woman.
The circuit judge was right, and his decree ought to be affirmed.